DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected, because it lacks the appropriate status identifier.  Claim 7 is labeled as “original.”  See MPEP 714(II)(C).  However, the claim has been amended. Therefore, claim 7 should include the status identifier of “currently amended.”
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The claims are rejected as follows:
Claims 1–3 and 11–16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rademacher, US 1,959,736 (“Rademacher”).
Claims 4–6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rademacher, or in the alternative under 35 U.S.C. 103 as being unpatentable over Rademacher in view of Clem et al., US 2009/0301710 (“Clem”).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher in view of Saito, US 2009/0214800 (“Saito”).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher in view of Saito and in further view of Pabst, US 2014/0079573 (“Pabst”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher in view of Richard Hillyer, “Power Washer’s Guidebook:  Cleaning in the Grain Belt:  Grain Elevators and Silos,” Cleaner Times, August 2014, available at https://www.cleanertimes.com/magazine/cleaner-times-articles-2/power-washers-guidebook-cleaning-in-the-grain-belt-grain-elevators-and-silos/ (last visited June 18, 2021) (“Hillyer”)1. 
Claims 1 and 12 describe a phase separation apparatus, and a method of using a phase separation apparatus, respectively.  The apparatus comprises a spiral shaped body.  The spiral shaped body has an inlet portion, in to which a mixture of a plurality of 
The spiral shaped body further comprises a split outlet configured at the at least one wall of the preceding helical turn.  The split outlet is configured to withdraw one or more phases of the plurality of phases from the preceding helical turn, based on the effective mass of the one or more phases.  The spiral shaped body further comprises an adjustable splitter movably configured at least a portion of a cross section of the spiral shaped body to facilitate separate collection of the one or more phases of the mixture for withdrawal.  The method of claim 12 requires withdrawing separately, from one or more of the split outlets, one or more phases of the plurality of phases from the preceding helical turn based on an effective mass of the one or more phases. 
Rademacher discloses an apparatus for separating lighter seeds from heavier seeds.  Rademacher Fig. 1, p. 1, ll. 1–20.  The mixture of the lighter and heavier seeds is a mixture of a plurality of phases associated with distinctive effective mass.  Id.  The apparatus comprises a spiral shaped chute 18 (the “spiral shaped body”).  Id. at Fig. 1, p. 1, ll. 65–75.  The chute 18 has an inlet portion to receive the seed mixture (the area of the chute 18 that receives seeds from hopper 4).  Id. at Fig. 1, p. 1, ll. 58–75.  The Id. at p. 1, ll. 75–79.  The chute 18 further comprises a plurality of helical turns stacked between the inlet and outlet portions (the turns of the chute 18, seen in Fig. 1).  Each turn is twisted around post 1.  Id. at Fig. 1, p. 1, ll. 58–75.  Additionally, each turn has a twist which is the pitch of the spiral chute 18.  Id. at p. 1, ll. 86–92.  As such, the entire section of one of the turns corresponds to the “twisted portion.”  This turn has opposite walls which are formed by flange 17 and the area of the turn that attaches to post 1.  Id. at Fig. 1, p. 1, ll. 58–85.  These opposite walls are turned relative to one another in opposite directions because the walls turn in a spiral-like manner, and are on opposite sides of the turn.  Id.  The lower-most turn corresponds to the “preceding helical turn.”  This walls which formed by flange 17, the area of the turn that attaches to post 1 of the lowermost turn, and grates 21 correspond to the “at least one wall” of the “preceding helical turn.”  Id.  
The chute 18 further comprises a split outlet formed on the walls of the lowermost turn (the area of the open lower end of chute 18 comprising grates 21, which direct graded seeds into separate streams).  Rademacher Figs. 1, 2, p. 2, ll. 1–6.  The split outlet is configured to withdraw the lighter seeds and the heavier seeds from the lowermost turn, based on the weight of the seeds.  Id.  The chute 18 further comprises adjustable grates 21 (the “adjustable splitter”) movably configured across a portion of the cross-section of the chute 18 to facilitate separate collection of the lighter and heavier seeds for withdrawal from the chute 18.  Id.  

    PNG
    media_image1.png
    1000
    681
    media_image1.png
    Greyscale


Claim 2 
Rademacher teaches this feature because the outlet formed between flange 17 and the right-hand grate 21 withdraws heavier seeds (the heavier seeds move to the outside of the chute 18, and the lighter seeds move to the inside of the chute 18 due to centrifugal force).  Rademacher p. 1, ll. 107–p. 2, ll. 1–6.
Claim 3 requires for the apparatus of claim 1, a split outlet configured at an inner wall of the one or more walls of the preceding helical turn facilitates in withdrawing a phase associated with a relatively lower effective mass of the distinct effective masses.
Rademacher teaches this feature because the outlet formed between the post 1 and the left-hand grate 21 withdraws lighter seeds (the lighter seeds move to the inside of the chute 18, and the heavier seeds move to the outside of the chute 18 due to centrifugal force).  Rademacher p. 1, ll. 107–p. 2, ll. 1–6.
Claim 4 requires for the apparatus of claim 1, the cross-section of the spiral shaped body comprises an inverted trapezoidal shape.  An outer wall of the cross-section is smaller than an inside wall of the cross-section.  Claim 5 requires for the apparatus of claim 1, the cross-section of the spiral shaped body comprises a trapezoidal shape.  An outer wall of the cross-section is bigger than an inside wall of the cross-section.  Claim 6 requires for the apparatus of claim 1, the cross-section of the spiral body comprises a rectangular shape.  An outer wall of the cross-section is substantially equal to an inside wall of the cross-section.  Under the broadest reasonable interpretation, the terms “an inverted trapezoidal shape,” “a trapezoidal shape” and “a rectangular shape” describe a shape of the cross-section, and not necessarily the entire shape of the cross-section.  Additionally, under the broadest reasonable interpretation, the “outer wall of the cross-section” and the “inner wall of the 

    PNG
    media_image2.png
    379
    619
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    389
    577
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    459
    537
    media_image4.png
    Greyscale

Additionally, in the spiral-separator arts, Clem teaches that the cross-sectional shape of a spiral separator can take a variety of shapes including square, rectangular, trapezoidal or rounded.  Clem Fig. 3, [0012].  It would have been obvious to change the shape of the cross-section of Rademacher’s spiral chute 17 to have an inverted trapezoidal, trapezoidal or rectangular shape because these shapes are commonly used in the spiral-separator art. Clem [0012]; MPEP 2144.04(IV)(B).  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success with this modification.  
Claim 7 requires for the apparatus of claim 1, the adjustable splitter is configured along a longitudinal section of the outlet portion. The adjustable splitter comprises a 
In Rademacher, the grates 21, rod 22 and receptacle 24 correspond to the “adjustable splitter” because the position of the grates 21 is adjustable to classify the seeds based on size, with the receptacle 24 being immediately downstream of the grates 21.  Rademacher Fig. 3, p. 2, ll. 1–6.  The outlet portion of the chute 17 includes the bottom of the chute 17 and the inlet of the receptacle 24, because these elements transfer seeds into the holding chamber of the receptacle 24.  Id.  The grates 21 and rod 22 are configured along a longitudinal section of the outlet portion of chute 17, as seen in Fig. 1.  The grates 21 are slidably configured in the longitudinal section of the outlet portion and capable of slidably moving in a horizontal direction along the cross section of the outlet portion by rod 22.  Id. at Fig. 3, p. 1, ll. 75–79.  The receptacle 24 comprises rigid dividers (the solid lines within receptacle 24) configured within the cross section of the outlet portion towards a peripheral edge of the outlet portion to allow separate collection of the seeds based on size.  Id. Fig. 3, at p. 2, ll. 1–6. 
Rademacher differs from claim 7 because it does not disclose a bellows configured in a gap configured by the outlet portion and the separator unit.  However, 
However, Saito discloses an actuator mechanism comprising a shaft 46 that is linearly moved by motor 42.  Saito Fig. 1, [0044].  The shaft 46 and motor 42 are housed within chamber 10.  Id. at Fig 1, [0040].  The shaft 46 is surrounded by a bellows 45.  Id. at Fig. 1, [0045].  It would have been obvious to use Saito’s actuator mechanism in place of Rademacher’s rod 22 because this would represent automating a manual activity.  MPEP 2144.04(III).  With this modification, Saito’s chamber 10 would be attached to Rademacher’s flange 17, and therefore the chamber would become part of the separator unit. The interior of Saito’s chamber 10 would correspond to the “gap.”  The gap would be configured by the outlet portion and the separator unit because the gap would be adjacent to these two elements.  Saito is analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor, as Saito and instant application deal with the problem of providing motion.
Claim 8 requires for the apparatus of claim 1, the adjustable splitter is configured within the cross section such that the one or more rigid dividers are located at a distance defined by a cut-off point of the mixture.
Rademacher teaches this feature because the grates 21 are positioned to feed the separated seeds into the respective space between the rigid dividers in receptacle 24.  Rademacher Figs. 1, 3, p. 2, ll. 1–6.
Claim 9 
Saito’s bellows 45 is made of a flexible material that expands and contracts.  Saito Fig. 1, [0045].  The reference fails to disclose the material used to manufacture the bellows.  Therefore, Saito does not provide enough information to teach the limitations of claim 9.
However, Pabst teaches that rubber is a suitable material for manufacturing a flexible bellows.  Pabst [0011].  Therefore, it would have been obvious to manufacture Saito’s bellows 45 out of rubber because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Claim 10 requires that the apparatus of claim 1 further comprises one or more split inlets configured at an outer wall of or more helical turns configured succeeding to the twisted portion.  The one or more inlets are configured to inject a wash fluid in the one or more helical turns succeeding to the twisted portion.  Claim 16 requires that the method of claim 12 further comprises injecting a wash fluid in one or more helical turns succeeding the twisted portion through one or more split inlets configured at an outer wall of one or more helical turns configured succeeding to the twisted portion.
Rademacher’s spiral chute 17 is a piece of farm equipment used to separate seeds based on size.  Rademacher p. 1, ll. 1–17.  It would have been obvious to use a hose (the “split inlet”) to periodically inject wash fluid onto the chute 17 to remove dust that accumulates on its surfaces.  See e.g.
Claim 11 requires for the apparatus of claim 1, the phase separation of the mixture comprises solid-liquid separation, liquid-gas separation, liquid-liquid separation and gas-solid separation.  
These features fail to patentably distinguish over the prior art because they describe the intended use, and material worked upon by the apparatus, rather than its structure.  MPEP 2114(II); MPEP 2115.
Claim 13 requires that the method of claim 12, the step of withdrawing separately the one or more phases comprises withdrawing a phase associated with a relatively lower effective mass of the distinct effective masses from a split outlet configured at an outer wall of the one or more walls of the preceding helical turn.  
Rademacher teaches this feature because the outlet formed between the two grates 21 withdraws seeds which are lighter than the seeds that pass through the opening between the outermost grate 21 and flange 17 (the lighter seeds move to the inside of the chute 18, and the heavier seeds move to the outside of the chute 18 due to centrifugal force).  Rademacher p. 1, ll. 107–p. 2, ll. 1–6.  The outermost grate 21 corresponds to the “outer wall.”
Claim 14 requires that the method of claim 12, the step of withdrawing separately the one or more phases comprises withdrawing a phase associated with a relatively higher effective mass of the distinct effective masses from a split outlet configured at an inner wall of the one or more walls of the preceding helical turn.
Rademacher teaches this feature because the outlet formed between the two grates 21 withdraws seeds which are heavier than the seeds that pass through the opening between the inner-most grate 21 and the post 1 (the lighter seeds move to the 
Claim 15 requires that the method of claim 12 further comprises adjusting the adjustable splitter within at least a portion of a cross section of the spiral shaped body to facilitate separate collection of the one or more phases of the mixture for withdrawal.
Rademacher teaches this feature because the grates 21 are adjusted by rod 22 to facilitate separation of the seeds based on their mass.  Rademacher Figs. 1, 3, p. 1, ll. 75–p. 2, ll. 1–6. 
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections in light of the amendments.
Prior Art Rejections
The Applicant argues that Rademacher fails to anticipate independent claims 1 and 12.  Applicant Rem. entered Sept. 08, 2021 (“Applicant Rem.”) 9–12.  The Applicant, however, fails to specifically identify which limitations are missing from Rademacher.  Therefore, the Examiner maintains that the claims are unpatentable for the reasons stated above.
The Applicant appears to argue that Rademacher fails to teach the claimed invention, due to the fact that it was published in the year 1934.  Applicant Rem. 11.  However, the mere age of a reference is not evidence that the claimed invention is patentable.  See MPEP 2145(VIII).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hillyer is contained in the record as the 5-page Non Patent Literature document dated June 24, 2021.